Citation Nr: 1121551	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an ear disorder, claimed as a ruptured right eardrum.

2.  Entitlement to service connection for a nasal disorder, claimed as residuals of nasal surgery.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before a member of the Veteran in his April 2009 substantive appeal, but failed to appear for his scheduled hearing without showing good cause.  


FINDINGS OF FACT

1.  The Veteran's ears were normal on entrance onto active duty.  Scarring of the right tympanic membrane was noted at separation from service.  

2.  A deviated nasal septum existed prior to service and was not aggravated by service.  In-service surgery to correct a deviated septum was ameliorating.

3.  Bilateral hearing loss and tinnitus were not shown in service or for many years thereafter, and are not related to service.  



CONCLUSIONS OF LAW

1.  A right ear disorder, diagnosed as right tympanic membrane scarring, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  A nasal disorder, claimed as residuals of nasal surgery, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, the law provides that veterans will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Ear Disorder

The Veteran is seeking service connection for an ear disorder, which he claimed as a ruptured right ear drum.  He asserts that his right ear drum ruptured while he was working as a non-commissioned range officer in 1963.  

A review of the service personnel records reflects that the Veteran was a radar repairman.  Personnel records also list fire protection helper, although it is unclear whether he performed these duties.  This evidence weighs against his contentions of noise exposure as a noncommissioned range officer.    

A service entrance examination reflected that his ears were normal at entrance onto active duty.  Service treatment records reveal no complaints of, treatment for, or a diagnosis related to the ears.  However, at the time of service separation, a physical examination revealed an old, well-healed right tympanic membrane perforation, with scarring of the ear drum.  No etiology of this disability was offered at that time.  

Post-service evidence is negative for right ear complaints until the Veteran filed the current claim.  A February 2007 VA examiner found no evidence of a perforation.  The left eardrum was completely normal and the right had web-like scarring.  The examiner opined that the scarring was due to middle ear infections during childhood.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  To the extent that the Veteran claims a right ear perforation, the VA examiner's opinion that there is no current evidence of a perforation is persuasive.  Based on the examiner's opinion, the Board finds that entitlement to service connection for a ruptured right ear drum must be denied.  

Nonetheless, scarring of the tympanic membrane was noted in service and is currently shown.  While the examiner suggested that scarring was due to childhood middle ear infections, both the Veteran and his mother have submitted statements in which they assert that he never had an ear infection as a child.  

What is most persuasive to the Board, however, is the fact that the Veteran had a normal ear examination on entrance to service.  In light of this evidence, the Board finds that the VA examiner's opinion that the Veteran's scarring of the right tympanic membrane is most likely due to a childhood ear infection is not by itself clear and convincing evidence that the disorder both pre-existed service and was not aggravated by service.  

As the Veteran's ears were normal upon entrance, and scarring was noted at the time of discharge, service connection for scarring of the right tympanic membrane is warranted.  

Deviated Septum

As noted above, a veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  

History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3- 2003.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Veteran's enlistment physical does not note a broken nose or deviated nasal septum at the time of enlistment.  He did, however, report being treated for a cut on the nose prior to service.  Accordingly, no defects, infirmities, or disorders were noted at entrance.  As such, he is entitled to the presumption of soundness unless there is clear and unmistakable evidence that a disorder preexisted service and was not aggravated by service.

Service treatment records reflect recurrent complaints of nose bleeds and difficulty breathing.  In October 1961, he underwent surgery to correct a deviated nasal septum.  As part of work-up, the Veteran reported that his deviated septum was due to trauma that occurred prior to service, possibly in 1950 according to an October 1961 clinical record cover sheet.  A June 1962 examination attributed the deviated septum to a fractured nose incurred at the age of thirteen.  The separation examination noted that the Veteran's nose was broken in childhood. 

As there was no indication of nasal trauma in service and the medical evidence and the Veteran's statements attributed his deviated septum to a pre-service broken nose, the Board finds that there is clear and unmistakable evidence that he had a preexisting deviated septum.

As noted above, in order to overcome the presumption of soundness, there must also be clear and convincing evidence that the disorder was not aggravated by service.  In this case, the clear and unmistakable evidence shows that the Veteran's deviated septum was not aggravated by service.

First, the evidence does not show that the Veteran sustained any type of injury to his nose prior to the October 1961 surgery; rather, his work-up was for complaints of nose bleeds and congestion.  There is no indication that there was a worsening of the underlying disorder, just manifestations of symptomatology related to the disorder.

Next, the evidence does not show that the surgery itself aggravated the underlying disorder.  Turning to the surgical report, the surgeon noted that the Veteran "withstood the procedure well and returned from the operating room in good condition."  A June 1962 overseas examination noted a deviation to the right with a 10 percent obstruction.  

Interestingly, the August 1963 separation examination noted that the septum was deviated to the left with a 10 percent obstruction but neither document indicated that this was a worsening of the underlying deviation.  The Board assumes that this is a typographical error rather than a change in deviation since there are no other records indicating any further problems after surgery.  

The separation examination also noted the surgery and reported that there were no complications and no sequelae.  Therefore, the Board finds, by clear and unmistakable evidence, that the in-service surgery was provided to ameliorate the pre-existing deviated septum and did not otherwise aggravate the disorder.  See 38 C.F.R. § 3.306(b)(1).

In finding that a deviated septum was not aggravated in service by clear and unmistakable evidence, the Board also places significant probative value on a February 2007 VA examination undertaken as part of claim development.  After a review of the claims file and a physical examination, the examiner opined:

[the Veteran] had a septal deviation or deflection to the right existing prior to military service.  He had corrective surgery for this condition with partial results.  However, although the surgery did not provide complete relief of his symptoms; there is no evidence on physical examination that the surgery was attended by complications which made his condition worse.  In other words, the surgery did not help completely, but also did not make the condition worse.

In summary, the nasal septal deviation or deflection existed prior to his military service and, although the surgery did not provide relief of symptoms, it in no way can be blamed for aggravation of the symptoms.

Therefore, there is clear and unmistakable evidence of a preexisting deviated septum, as well as clear and unmistakable evidence that it was not aggravated by service.  Accordingly, the presumption of soundness is rebutted.  Since the presumption of soundness is rebutted, the question is whether the pre-existing deviated septum was aggravated by service.

Service treatment records reflect ameliorating surgery for a nasal disorder but no complications were noted or follow-up needed.  Post-service evidence reflects no complaints of, treatment for, or a diagnosis related to any nasal disorder until the Veteran filed a claim in March 2006.  In May 2006, he sought treatment for sinus problems.  

Turning again to the VA examiner's opinion above, the Board finds that the Veteran's pre-existing deviated septum was not aggravated by service.  At the time of the examination, he complained of nasal obstruction, right greater than left, with thick posterior drainage in the mornings, and occasional nosebleeds anteriorly, right greater than left, but denied any medical treatment.  As discussed above, the examiner diagnosed a nasal septum deviation or deflection, status post operative septal surgery in 1961.  A reasonable reading of the opinion is that the in-service surgery did not aggravate the pre-existing deviated septum.

In sum, the Board finds that there is clear and unmistakable evidence that the Veteran's deviated nasal septum existed prior to service and was not aggravated by service.  Multiple service treatment records document that his nose was broken or fractured prior to service, resulting in his deviated nasal septum.  The Veteran had an incentive to provide accurate information to his doctors in service to ensure that his nasal problems were appropriately treated.    

Additionally, the Board finds the VA examiner's conclusion that the Veteran's pre-existing disability was not aggravated by the in-service surgery to be highly probative.  While the Veteran has testified as to his own subjective opinion that his condition has worsened since his surgery, the symptoms that he has described sound similar to those he complained of in service prior to his surgery and the VA examiner found no physical evidence of complications from the surgery that would cause an aggravation of the Veteran's symptoms.  

Accordingly, as clear and unmistakable evidence exists that the Veteran's deviated nasal septum pre-existed service and was not aggravated by service, the claim is denied.

Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In his March 2006 claim and other statements, he asserted that his hearing loss and tinnitus developed while he was working as a non-commissioned range officer in 1963.  As previously noted, service personnel records do not reflect that he was a noncommissioned range officer, which weighs against his statements regarding noise exposure.  His primary military occupational specialty was a radar repairman.    

The service treatment records are negative for any complaints of or treatment for hearing loss or tinnitus.  The Veteran's hearing was tested at enlistment using a whispered voice test, with a score of 15/15.  His hearing was tested again in June 1962.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, -5, -10, 0, and 5 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 0, -5, 0, and 5 decibels, respectively.  Speech recognition test scores were not provided.  

The Veteran's hearing was also tested prior to separation from service in August 1963.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz were 0, 0, -5, and 0 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 0, 0, 0, and 0 decibels, respectively.  Speech recognition test scores and pure tone thresholds at 3,000 Hertz were not provided.  This evidence shows that he did not have a hearing loss for VA purposes at separation from service.  

Next, post-service evidence does not reflect hearing loss or tinnitus for many years after service discharge.  The Veteran filed his claim in March 2006.  In January 2007, he underwent an audiological examination.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 15, 20, 25, and 65 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 5, 10, 20, and 40 decibels, respectively.  Speech recognition test scores were 96 percent in the right ear and 100 percent in the left ear.  Thus, the Veteran meets the criteria for a hearing loss disability in both ears.  

This is the first recorded symptomatology related to hearing loss or tinnitus, coming some 40+ years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the Veteran's lay statements as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hearing loss and tinnitus have been continuous since service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss or tinnitus.  

Specifically, the service separation examination report reflects that the Veteran was examined and his ears and hearing were was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the Board has considered the lengthy period between the Veteran's separation from service in August 1963 and his claim for benefits more than forty years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss or tinnitus to active duty, despite his contentions to the contrary.    

In January 2007, the Veteran was afforded an audiological examination.  He reported that he was first told he had hearing loss in 1974 and needed a hearing aid.  He could not remember when his tinnitus started.  He described in-service noise exposure from arms fire and pressure changes on radar domes.  He reported some post-service occupational noise exposure, with hearing protection, from jet aircraft engines, heavy equipment, and air tools.  

After a physical examination, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused or aggravated by service because hearing at separation from service was excellent.  

In February 2007, the Veteran underwent a VA ears examination.  After a physical examination, the examiner noted that the Veteran did not have any symptoms of ear disease or treatment for ear disease in service and his audiogram on discharge was very normal.  The examiner opined that "there is no historical evidence or physical findings of ear disease, including hearing loss and tinnitus and/or infection due to his military service."  Significantly, there is no contradictory evidence of record.

Based on all the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  Even if in-service noise exposure is conceded, the Veteran's hearing was normal at separation from service and there is no medical evidence of a hearing loss disability for more than forty years after separation from service, during which time, the Veteran had noise exposure due to his employment.  

Additionally, two separate VA examiners have concluded that the Veteran's hearing loss and tinnitus are unrelated to service.  The Board finds that this evidence far outweighs any lay statements by the Veteran made many years after the fact claiming that his hearing loss had onset in service.  

Furthermore, the Veteran has not demonstrated that he has any knowledge or training that would make him qualified to offer an opinion as to the etiology of his hearing loss and tinnitus.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  

Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau, 492 F.3d at 1377.

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to his alleged noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  

Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, his opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.  For all the above reasons, the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2006.  This letter informed him of what evidence was required to substantiate his claims and of VA and his respective duties for obtaining evidence.  He was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and VA treatment records.  He was afforded VA medical examinations in January and February 2007.  These examinations were adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for an ear disorder, diagnosed as right tympanic membrane scarring, is granted.

Service connection for a nasal disorder, claimed as residuals of nasal surgery, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


